OFFICE    OF THE   ATTORNEY     GENERAL      OF TEXAS
                                   AUSTIN




iionoreble C. J. Wilde
County Auditor
l~iueoee county
Corpus Chrirtl,       Terse
Dear Sir:                         op,i nion No. o-7111
                                  tie:   Necessity or coun
                                         notation upon 4ee
                                         aa to the time of

          We are in receipt 0r your letter
qUeEhill6  the OpiniOJ3 Or this de
matter.    We quote fron your let

           We are enoloeln
        made with our
        method we aha                                 ta in islle.oes
                                                     owever, as to
                                                  al time the
                                                   itvise ii it ie
                                                     of the reoordlug
                                                   a for this reeeon.
                                                     been very muoh



                                         one month hence.
                         morns unrorupuloua     person might have 8016
                         00 or property e reoond time an6 was
                         oord at j:OO P. pi. of the same bay that
                       al instrument    waa filed    for reoord,   but :
                       om unknown roanon wae aotuallg         reoorded
                       2 hours in advanoc of the deed ~that was
        rirat     riled.

            *Please note the nrsthod we am using to ahow the
        actual tima reoordlng the typed portlorr was, of oouree,
        photographed, while the bay, month and the were in-
        eerted after the photograph had dried.   Please advise
        at your convenience. *
  i!on.    C.    J.     Wilde,     page 2

          The pertinent            statutory      provisions       are :
          Artiole         6594,    ~eviaad     civil   statutes:
                 *iYhsn any Iustrument of writing authorized by law
          to be raoorded shall be deposited In the county olerk*a
          offloe    for reoord,    If the aaze Is aokhcTleEged or
          proved In the mahher prescribed        by law for reoord,   the
          olark shall enter Ih a book to be provided for that
          purpose , In alphabetioel      order, the names of the
          partier and date and nature thereof,        and the time or
          delivery     for record;   and shall give to the person
          depositing      the aama, if required,   a reoeipt speoifying
          the partioulars      thereor.”

          Art.        6595,   a.   c.   s.,
               Qaoh reoorder ahall, without delay, reoord every
          Instrunent of writing authorized       to be reoorded by
          him, which Is deposited with him for raoord, with the
          aoknowledgments,  proor8,   lrridavita    and oertIfIoatea
          therata attaohad. In the order deposited for reoord
          by entaring th&aWword ror word and letter        for latter.
          and noting at the foot of the reoord tha hour and thi
          day of the month and year when th6 Instrumant so
          recorded was deposited    la his offioe    for record.”

          Art.        6596,   a. c. s.,
              **&vary auoh Instrumant shall be ouhaidared aa
          reoorded rrom the tiza It waa deposited for reoord;
          and the olerk ahall oartify   under his hand ah4 seal
          or orrioe to cvary auoh inatrune~t or writing so                 _,
          reooraed, tha hour, day, month and. year when he
          reoorded It, and the book and page or pages in
          whloh It Is raoorded) and when reoorded deliver
          the sama to tha party entitled   thereto.*
        %e find no provision     requirbg   the oounty olerk to make
shy notation upon the deed raoord as to the exaot tine an
imtrunent     was raoorded.     Se note, however, that under the
provisions    of Artiola   6595, the oounty olerk Is required to
tote “at tha foot of the record the hour and the 4ay of the
;:.onth and year when the instruzant      so raoorded waa deposited
in hia orrioe ror reoor4.w        You are therefore   advised that
the registration     statutes   do not require   the county clerk
Son. C. J. riilde,     iwe    3


to m&e any notation    on the deed record as to aotual time an
instrument warnreoorded.     The olerk   Is required,    however, to
mks   a notation  as to tile time of filing   of en Instrument,
6~4 It is our opinion that the photostatio       copy enclosed with
ymr letter,    upon whioh the county olerk’s     i’tle  am-k Is photo-
steted,  Is In oompliance with the requiremnts         of .$rtIole 6595
es to the notation   oo~lodrnlng th6 aliE& of the instrument.
        .:)Ith referanoe to the situation     zaentioteb  in your,letter
;uhare ho deeds to the came piece of pr’oserty 6re i’lled et
different      tiLleri during the some day, no call to you? atteiition.
 that under the provisions        of Xrtiale  6596, the first    Irrstruaent
file4 in such a situation         would be oonsldured as racorded from
 the time It was depositea        for record.    It hes !mGn held that
under the provisions         of Article  6596, a ;io>erly   ccknowledeed
or proved and certified         deed Is, rrom tho tiz     It was deposited
for raoord, effeotiva         as notioe to aubaequeot yurchaoera, al-
though said deed had not been transcribed            upon the reaords.
(irilliam Carlisle & Co. v. King, 133 S. ‘r’. 241).
     Xe trust that the above and foregoing          will   sstiefaotorlly
mswer your Inquiry.